Citation Nr: 0916291	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability status post right knee meniscectomy.

4.  Entitlement to an initial evaluation in excess 20 percent 
for neurological impairment of the right upper extremity due 
to thoracic outlet syndrome and/or cervical disc disease. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease (DDD) of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1995 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2003, March 2005, and August 2007 of the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Denver, 
Colorado, Cleveland, Ohio, and Detroit, Michigan.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In July 2005, the RO received the Veteran's claim for service 
connection for headaches as secondary service-connected 
cervical spine disability.  This issue has not been 
adjudicated by the RO, therefore, this is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for PTSD and 
a left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability status post right 
knee meniscectomy, at its worst, was manifested by flexion to 
115 degrees and full extension with additional limitation of 
flexion 10 degrees due to pain and lack of endurance 
following repetitive use and flare-ups; no instability or 
subluxation, no x-ray evidence of arthritis, and three small 
scars noted to be well healed, stable, and non-tender with no 
evidence of functional impairment.

2.  The Veteran's neurological impairment of the right upper 
extremity, at its worst, has been manifested by subjective 
complaints of pain, weakness, and decreased sensation over 
the right, middle, and little finger, loss of sensation on 
the lateral surface of the arm to four centimeters below the 
elbow and on the medial surface of the arm, abduction of the 
right arm to 75 degrees and flexion to 120 degrees; it is not 
manifested by motion limited to midway between side and 
shoulder level or by complete paralysis of the long thoracic 
nerve.

3.  The Veteran's DDD of the cervical spine, at its worst, 
was manifested by no more than slight limitation of motion 
with flexion to 45, extension to 35, left and right rotation 
to 40, left lateral flexion to 28, and right lateral flexion 
to 35 with additional limitation of flexion 10 degrees, and 
additional limitation of all other motion 5 degrees due to 
pain following repetitive use and flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability status post right knee 
meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2008).
   
2. The criteria for an initial evaluation in excess of 20 
percent for neurological impairment of the right upper 
extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8619 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for DDD of the cervical spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5290 (2001), 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in December 2002, February 
2004, July 2005, October 2005, May 2007, and May 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473, Vazquez-Flores, 22 Vet. 
App. at 37.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2004, July 2005, October 2005, May 2007, 
and May 2008 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although not 
all of these letters were sent prior to initial adjudication 
of the Veteran's claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the Veteran 
in August 2008 and January 2009.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in January 2003, 
March 2004, and March 2006.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2006 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has also been provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for neurological impairment of the right upper extremity due 
to thoracic outlet syndrome and/or cervical disc disease and 
degenerative disc disease, C6-7.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When the Veteran is requesting a higher rating for an already 
established service-connected disability, as with the 
Veteran's residuals status post right knee meniscectomy, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

        Status Post Right Knee Meniscectomy

The Veteran's service-connected right knee disability has 
been rated 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 refers to 
rating other impairment of the knee and provides a 10 percent 
evaluation for knee impairment with slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
for moderate recurrent subluxation or lateral instability, 
and a 30 percent evaluation for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In November 2002, the Veteran presented with complained of 
pain in the anteromedial aspect of his right knee.  The VA 
physician noted that in 1997, the Veteran had a partial 
anterior horn medial meniscectomy and that recent MRI 
revealed intact cruciates, collaterals, no subchondral 
defects, and no obvious displaced tears.  Physical 
examination revealed mild patellofemoral crepitation, but no 
redness, heat or effusion, and negative McMurray.  The knee 
was stable, and range of motion was from zero to 135 degrees.  
The Veteran demonstrated good quad and hams.  The physician 
noted that he was unable to explain the severity of the 
Veteran's pain.

The Veteran underwent a VA examination in January 2003.  The 
Veteran reported that after his MRI, he was told that he had 
another tear in his right knee but was not offered surgery.  
The Veteran described cracking, popping, and locking as the 
main complaints and noted that the pain was primarily in the 
anterior aspect but not associated with swelling.  The 
Veteran reported that he had a sense of giving way at times 
but no actual giving way.  The Veteran reported some 
fatigability and weakness.  Physical examination demonstrated 
normal alignment and full range of motion from zero to 140 
degrees.  There was mild to moderate retro patellar 
compression tenderness, no medial or lateral joint line 
tenderness, and negative McMurray's medially and laterally.  
Lachman's was negative.  MCL and LCL were stable to varus and 
valgus stress.  There was antalgia in the Veteran's gait and 
mildly increased pain with resisted motion and some mild 
crepitus from the patellofemoral joints.  There were no 
effusions and no gross fatigability or weakness.  The 
examiner diagnosed patellofemoral syndrome, status post right 
knee meniscectomy and opined that he would assign an 
additional 5 degree range of motion for knee pain.

The Veteran underwent a VA examination in March 2004.  The 
Veteran complained of right knee pain.  The Veteran reported 
that he had an MRI and was told it was normal.  He described 
that his right knee swells, locks, pops, and buckles.  The 
Veteran reported that it flares up daily with swelling and 
pain and becomes severe at night.  The pain is increased any 
time he walks, stands for more than 20 minutes or sits for 15 
to 20 minutes with bent knees.  Going up and down the stairs 
is very painful and he cannot do any squatting or kneeling.  
The Veteran denied using any walking aids or braces.

The examiner noted that x-ray done in January 2003 was 
reported to have been normal.  MRI in March 2002 showed that 
there might be an under surface or annular tear of the 
posterior horn medial meniscus and changes of partial 
meniscectomy were also noted.  Physical examination showed 
somewhat antalgic gait.  There were three small scars, a 2-
centimeter scar below the knee, a 1-centimeter scar along the 
joint line, and a 1-centimeter scar on the medial side of the 
knee.  These were all healed, white, nontender, and stable.  
There was tenderness on the right knee on patellar femoral 
compression.  Drawer and Lachman signs were negative.  
Ligaments were stable on valgus and varus stress.  Range of 
motion was zero to 115 degrees, extension to flexion with 
verbal complaints of pain and grimacing.  Following 
repetitive testing, the Veteran complained of increase in 
pain with grimaces, decrease in motion, fatigue and impaired 
endurance because of the pain.  The examiner diagnosed right 
knee status post medial meniscectomy with well-healed scar, 
chondromalacia patellar, and normal x-ray and opined that he 
would assign an additional 10 degree loss of flexion during 
flare ups and following repetitive use because of pain, lack 
of endurance, with no weakened movements or incoordination.

A January 2005 physical therapy consultation noted right knee 
x-ray showed no significant abnormality of the bone, joints, 
or adjacent soft tissues.  Knee range of motion was from zero 
to 120 degrees.

The Veteran underwent a VA examination in March 2006.  The 
Veteran complained of persistent pain, stiffness, swelling, 
giving way, fatigability, and locking and he also reported 
that repetitive use and weather changes bother it and 
irritate it.  The examiner noted that the Veteran could do 
normal daily activity.  Physical examination of the right 
knee demonstrated retro patellar pain and crepitation with 
motion.  Motion was from zero to 135 degrees of flexion.  No 
effusion, no guarding, and no ankylosis was noted.  There was 
pain with motion, especially over the last 30 degrees of 
flexion.  The examiner noted that repetitive use did not 
cause increased aches, pains, soreness, tenderness, or 
fatigability and that any other range of motion change was 
speculative.  The examiner noted that the Veteran's right 
knee was stable to medial and lateral, anterior and posterior 
testing.  Right knee x-ray was normal.  Diagnosis was 
postoperative meniscectomy of the right knee.

As noted above, the Veteran's service-connected right knee 
disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for other impairment of the knee.  A 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  However, the record is absent current 
objective findings of subluxation or instability.  Although 
the Veteran has reported that he has "giving way," 
episodes, VA examinations reported no objective findings of 
instability.  Thus, the evidence does not indicate that the 
Veteran's right knee disability results in moderate 
instability. Consequently, a rating in excess of 10 percent 
pursuant to Diagnostic Code 5257 is not warranted.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.

Even taking in consideration the Veteran's complaints as well 
as the VA examiner's findings of additional 5 and 10 degrees 
loss of flexion at the January 2003 and March 2004 VA 
examinations, the Board finds that the Veteran's right knee 
disability does not warrant an evaluation in excess of 10 
percent.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that the evidence does 
not indicate that the range of motion nearly approximates 
flexion limited to 45 degrees or extension limited to 10 
degrees.  Thus, a separate compensable rating is not 
warranted under either Diagnostic Code 5260 or 5261. 

Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In application of Diagnostic Code 5003, the Court has 
held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint . . . 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  However, 
in this case, there is no evidence of arthritis established 
by x-ray.

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the Veteran's right knee 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis and 5258 requires 
dislocated, semilunar cartilage, clearly not present in this 
case.

The Board has also considered whether a separate compensable 
rating is warranted for the Veteran's right knee surgical 
scars.

Scars are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  The criteria under these Diagnostic Codes 
were amended in October 23, 2008.  However, the amended 
criteria are not applicable here, as they apply only to 
claims filed on or after the effective date.  Final Rule, 73 
FR 54708 (September 23, 2008).  

An compensable evaluation of the Veteran's right knee scars 
is not appropriate as the right knee surgical scars are not 
located on the head, neck, or face (Diagnostic Code 7800); do 
not meet threshold size requirements (Diagnostic Codes 7801 
and 7802); are not noted to be unstable (Diagnostic Code 
7803); are not painful on examination (Diagnostic Code 7004) 
and have not been shown to cause functional impairment 
(Diagnostic Code 7805).

As noted above, at the March 2004 VA examination, the 
examiner noted that there were three small scars, a 2-
centimeter scar below the knee, a 1-centimeter scar along the 
joint line, and a 1-centimeter scar on the medial side of the 
knee.  These were all healed, white, nontender, and stable.  

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's present service-
connected right knee disability suggests that he does not 
have sufficient symptoms so as to warrant an evaluation in 
excess of 10 percent.

        Neurological Impairment of Right Upper Extremity

The Veteran's service-connected neurological impairment of 
the right upper extremity has been rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 8619-
5201.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned. The additional code is shown after a 
hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 8619 
is for neuritis of the long thoracic nerve and Diagnostic 
Code 5201 is for limitation of arm motion.

The Veteran's neurological impairment of the right upper 
extremity is rated by analogy to neuritis of the long 
thoracic nerve.  See 38 C.F.R. § 4.20 (2008) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, can also be rated on a scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See 38 C.F.R. § 4.123 
(2008).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.

Under Diagnostic Code 8619, a noncompensable evaluation is 
warranted where there is mild incomplete paralysis of the 
long thoracic nerve.  A 10 percent evaluation is appropriate 
where there is moderate incomplete paralysis of the long 
thoracic nerve.  A 20 percent evaluation is warranted where 
there is severe incomplete paralysis of the long thoracic 
nerve, or where there is complete paralysis of the long 
thoracic nerve manifested by an inability to raise the minor 
arm above the shoulder level or a winged scapula deformity.  
The maximum 30 percent evaluation is warranted where there is 
complete paralysis of the long thoracic nerve manifested by 
an inability to raise the major arm above the shoulder level 
or a winged scapula deformity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8619 (2008).  This neurologic rating is not 
to be combined with lost motion above shoulder level.  Id. at 
Note.

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203. Ratings 
for functional impairment of the upper extremities depend on 
which extremity is the major extremity, i.e., the one 
predominantly used by the individual.  Only one extremity is 
considered to be major, and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  Thus, as the Veteran is right-handed, as 
reported at the March 2004 VA examination, the rating for his 
right upper extremity is to be made on the basis of it being 
the major extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent disabling. Intermediate 
ankylosis, between favorable and unfavorable, warrants a 40 
percent rating. Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 50 percent rating.

Limitation of motion of the major shoulder to shoulder level 
warrants a 20 percent evaluation. Motion to midway between 
the side and shoulder level warrants a 30 percent evaluation. 
Finally, motion no more than 25 degrees from the side 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion with moderate deformity, a 30 percent rating is 
warranted for malunion with marked deformity. Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level, and a 30 percent rating is warranted 
when there are frequent episodes and guarding of all arm 
movements. A 50 percent rating is granted for fibrous union 
of the minor arm; a 60 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and an 80 percent 
rating is granted for loss of head of (flail shoulder) the 
minor arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved. 
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation. Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

The Veteran filed his request to reopen his claim for service 
connection for right shoulder and thoracic outlet syndrome on 
April 29, 2003.  

VA treatment records show that in April 2003, the Veteran 
complained of numbness, tingling, and pain in right shoulder.  
Physical examination revealed visible atrophy of trapezius 
and upper pectoral area, motor 5/5, right hand slightly 
cooler than left.  EMG and chest x-rays were normal.  In July 
2003, the Veteran complained of pain through right elbow and 
fingers and reported that he was unable to pick things up 
well with right hand and dropped things in right hand at 
times.  Physical examination showed the Veteran's right 
shoulder was down and appeared pulled forward, his strength 
was to 60# for the right upper extremity compared to a grip 
of 150 for the left upper extremity.  Roos test was positive 
with decreased pulse and numbness and tingling down right 
arm, and his right upper extremity had decreased sensation to 
light touch.    

In August 2003, the Veteran was involved in an altercation 
that ended with him being choked and having his head hit 
against a concrete wall causing a 3 cm abrasion of his 
occiput.  The Veteran reported that he reinjured his neck and 
was having headaches and numbness and tingling in both upper 
extremities to hands worse than previously.  

In January 2004, physical examination revealed full range of 
motion grip 5/5, radial pulses 2+ and atrophy noted of 
trapezius and muscle of the upper chest.  

The Veteran underwent a VA examination in March 2004.  The 
Veteran reported that his right shoulder pain starts at the 
right side of the neck and goes down to the right shoulder, 
right arm up to the triceps area.  The Veteran reported that 
the pain is a constant shooting, throbbing pain and is 
increased by moving the arms or lifting anything heavy (more 
than 20 pounds), lifting anything and holding it up in 
extension, and sitting with the arm on the arm rest.  

Physical examination showed no atrophy of the muscles.  He 
had mild tenderness on pressure at the AC joint area.  There 
was some tenderness over the right side of the shoulder 
supraspinatus area on manipulation.  No atrophy of the 
muscles.  His strength was somewhat decreased on resistance 
associated with pain on the right side of the neck and arm.  
The Veteran demonstrated zero to 122 degrees of elevation 
with pain at the joint, abduction up to 75 degrees with pain 
at the neck and shoulder, external rotation to 90 degrees and 
internal rotation to 85 degrees with pain and numbness in the 
arm.  Using a five pound weight, the Veteran complained of an 
increase in pain in his right shoulder, and it was not 
possible for him to do repetitive abduction because of 
increase in pain, further decrease in motion, and weakness of 
the right arm.

The Veteran was also afforded a VA neurology examination.  
The examiner noted that the Veteran gave the impression of 
amplifying his medical problems with respect to the right 
arm.  The examiner also noted that on motor examination, the 
Veteran's strength testing was difficult to evaluate due to 
incomplete effort.  There was no atrophy of the right arm, 
and his strength was judged to be #5/5.  Sensory examination 
showed a decrease in sensation over the right, middle, and 
little finger.  The Veteran reported that it was 30 percent 
of sensation on the left arm which was normal.  In the 
forearm, the Veteran reported a loss of sensation on the 
lateral surface of the arm to four centimeters below the 
elbow and on the medial surface of the forearm, in other 
words the ulnar edge he reported a decrease in sensation all 
the way to the elbow.  

The examiner diagnosed cervical neck and thoracic outlet 
syndrome of the right arm and noted that the Veteran had 
symptoms of numbness in the ring, middle, and little fingers 
in the right hand and complaints of numbness intensifying 
with the use of the arm overhead or with repetitive motions.  
The Veteran also complained of pain in the shoulder area.  
The examiner noted that the area of numbness in his hand was 
more consistent with C-8 or ulnar problems, and that it was 
more typical with thoracic outlet to experience the numbness 
in the ulnar nerve distribution.  The Veteran also complained 
of popping and pain with movement of the shoulder.  

VA treatment records indicate that the Veteran demonstrated 
right upper extremity abduction to 90 degrees, and flexion to 
120 degrees with 5/5 strength in January 2005; abduction and 
flexion to 120 degrees with 5/5 strength in March 2005; 
abduction to 150 and 120 degrees and flexion to 130 and 120 
degrees in April 2005.  In January 2005, an internist noted 
that perhaps there was some evidence of nerve irritation but 
that this did not appear to be severe.  

The Veteran underwent a VA neurology examination in March 
2006.  The Veteran complained of numbness and tingling 
sensations from the right 4th and 5th digits which include the 
forearm, arm, and up through the right side of the neck and 
pain and discomfort in the right shoulder.  Physical 
examination demonstrated full range of motion of the right 
shoulder with moderate discomfort.  There was no evidence of 
focal muscle atrophy.  The examiner noted that the Veteran's 
grip strength on the right was reduced to +4/5 whereas other 
muscle strength maneuvers involving the biceps, triceps, and 
brachioradialis are also reduced but that there appeared to 
be due to lack of effort on the Veteran's part as when 
distracted on the left side the right upper extremity began 
demonstrating variable resistance and strength suggesting 
some functionality to testing.  On sensory testing, the 
Veteran appeared to have significantly reduced sensitivity to 
light touch ad pin prick in a multiradicular distribution on 
the right starting at the C4 level and including C8/T1.  
There were no trophic changes seen in the skin or hair 
distribution and the Veteran's temperature appeared normal.  
Deep tendon reflexes were graded as +2/4 throughout.  The 
examiner noted that upon leaving the examination room, the 
Veteran was noted to be carrying the claims file in the right 
arm which was flexed appropriately at the elbow and exhibited 
no grade of weakness with the load which appeared to be 
inconsistent with confrontational muscle testing earlier 
during the examination.  The examiner's impression was that 
the Veteran appeared to be suffering from residuals of a 
cervical multiradicular impingement syndrome but in comparing 
his complaints to past complaints, it did not appear that 
there had been much in the way of significant deterioration.  
There also appeared to be a least a component of 
embellishment when discussing both sensory as well as motor 
deficits in the right upper extremity.  

EMG and NCV studies conducted in March 2006 were normal.  The 
physiatrist noted that there was no definite 
electrophysiological evidence of cervical radiculopathy or 
neurogenic thoracic outlet syndrome on examined right upper 
extremity.  

An addendum to the March 2006 VA examination report stated 
that in light of the Veteran's clinical picture which 
exhibited elements of functionality as well as the history of 
having had normal EMG/NCV study, the conclusion is that the 
Veteran's symptoms are more likely than not unrelated to any 
neurologic disease or process. 

The Board has considered whether a disability rating in 
excess of 20 percent is warranted under any of the diagnostic 
codes for evaluating shoulder and arm disability.  However, 
there is no evidence of ankylosis in the shoulder to support 
the application of Diagnostic Code 5200, no evidence of 
limitation of arm motion to midway between the side and 
shoulder level to support an increase under pursuant to 
Diagnostic Code 5201, no evidence of a current scapulohumeral 
dislocation or other humeral abnormality to support the 
application of Diagnostic Code 5202, and no evidence of 
dislocation, nonunion or malunion of the humerus, clavicle or 
scapula to support the application under Diagnostic Code 
5203.

Even taking in consideration the Veteran's complaints of pain 
and weakness, the Board finds that the Veteran's disability 
does not warrant an evaluation in excess of 20 percent 
rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that the evidence does 
not indicate that the range of motion nearly approximates 
limitation of arm motion midway between side and shoulder 
level.  Therefore, a rating in excess of 20 percent is not 
warranted.

In addition, with respect to whether an evaluation in excess 
of 20 percent is warranted under Diagnostic Code 8619, it is 
clear that there are no neurologic or other deficits 
reflective of complete paralysis of the long thoracic nerve 
with an inability to raise arm above shoulder level or a 
winged scapula deformity.  

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's service-connected 
neurological impairment of the right upper extremity suggests 
that at no time during the appeal period did he have 
sufficient symptoms so as to warrant an evaluation in excess 
of 20 percent.

        Degenerative Disc Disease of the Cervical Spine

The Veteran's service-connected DDD of the cervical spine has 
been rated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

Multiple revisions have been made to the Schedule for Rating 
Disabilities for the spine.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised. See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454- 51458 (Sep. 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Code's 
5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.114 (2008).

Cervical Spine Regulations in effect prior to September 23, 
2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5287, unfavorable 
ankylosis of the cervical spine warranted a 40 percent rating 
and favorable ankylosis of the cervical spine warranted a 30 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warranted a 10 
percent rating, moderate limitation of motion of the cervical 
spine warranted a 20 percent rating, and severe limitation of 
motion of the cervical spine warranted a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild IVDS 
warranted a 10 percent rating, moderate IVDS with recurring 
attacks warranted a 20 percent rating, severe IVDS with 
recurring attacks and intermittent relief warranted a 40 
percent rating, and pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  

Regulations in effect as of September 23, 2002

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IVDS.  67 Fed. Reg. 54,345 (Aug. 
22, 2002).  The applicable revisions to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for rating intervertebral disc syndrome 
provide that preoperative or postoperative IVDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Regulations in effect as of September 26, 2003

The diagnostic codes for rating diseases and injuries of the 
spine were re-designated as Diagnostic Codes 5235 to 5243 
(for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
apply:

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine warrants a 
40 percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

Initially, the Board notes that the Veteran's neurological 
impairment of the right upper extremity due to thoracic 
outlet syndrome and/or cervical disc disease has already been 
assigned a separate 20 percent rating.  Separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  As the Veteran's neurological 
symptoms related to his thoracic outlet syndrome and/or 
cervical spine DDD receive a separate 20 percent evaluation 
for neurological impairment of the right upper extremity, an 
evaluation which takes into account the Veteran's 
neurological symptoms in addition to his orthopedic symptoms 
pursuant to the spine regulations would thus constitute 
impermissible pyramiding.  Id.  Accordingly, the Board will 
limit the analysis to whether the Veteran's orthopedic 
symptoms of DDD of the cervical spine warrant a disability 
rating in excess of 10 percent.

VA treatment records indicate that in July 2003, the Veteran 
presented to physical therapy evaluation with reports of neck 
pain.  MRI results in the computer at that time showed C6/7 
disc bulge.  Range of motion exercises showed normal flexion 
and right rotation but decreased extension and left rotation.

As noted above, in August 2003, the Veteran was involved in 
an altercation that ended with him being choked and having 
his head hit against a concrete wall causing a 3 cm abrasion 
of his occiput.  The Veteran reported that he reinjured his 
neck.  
      
The Veteran underwent a VA examination in March 2004.  The 
Veteran reported a stabbing pain on the right side of the 
neck with pain radiating up to the right ear and down the 
right arm every time he moves his head or arm with flare ups 
on a daily basis.  The Veteran reported that the pain 
increases if he lifts anything more than 20 pounds, bending, 
or picking up something from the floor.  A June 2003 MRI of 
the cervical spine showed wide band annulus fibrosis in C6-7 
with slight foraminal compression, potentially effacing both 
exiting roots.  There was no canal stenosis and no abnormal 
cord/spine syndrome.  The Veteran denied having any 
incapacitating episodes for the previous 12 months but 
complained of daily flare-ups usually relieved by medication 
and lying down.

Physical examination demonstrated no spasms with some 
tenderness in the back of the neck and on the right side of 
the neck.  There was no evident atrophy of the muscles.  
Range of motion exercises demonstrated forward flexion to 45 
degrees with pain on the right side of the neck, extension to 
35 degrees with pain at the back of the neck, rotation left 
and right to 40 degrees with pain in the same area, lateral 
bending left to 28 degrees with pain on the right side, and 
lateral bending right to 35 degrees with some relief and no 
pain.  Following repetitive testing and motion, the Veteran 
complained of some increase in pain on the right side of the 
neck with pain going down to the right shoulder joint, right 
arm area, and triceps.  The examiner noted to assign an 
additional 10 degree loss of flexion during flare ups and 
following repetitive use because of pain, lack of endurance.  
No weakened movements or incoordination was noted.  X-rays 
showed mild C6-7 DDD.  The examiner diagnosed cervical spine 
DDD, C6-C7 with slight foraminal compromise with radiation of 
pain to the right shoulder and arm and limited motion.  The 
examiner then noted for DeLuca issues to add an additional 5 
percent loss of motion in all directions due to pain 
following repetitive use and flare-ups and also noted no 
weakened movement and no fatigue.

VA treatment records indicate that in November 2004, the 
Veteran demonstrated normal range of motion for the neck.

In March 2006, the Veteran underwent a VA examination.  The 
Veteran complained of neck pain, soreness, and tenderness.  
The Veteran noted that a lot of repetitive use and weather 
changes bother and irritate his neck and that he has some 
limited endurance with it.  He also reported no 
incapacitating episodes in the previous year.

Physical examination demonstrated some tenderness, soreness, 
and pain to palpation across the neck.  Flexion was to 40 
degrees, extension to 25 degrees, lateral flexion to the 
right and left to 25 degrees and lateral rotation to the 
right and left to 50 degrees, all with pain especially at the 
extremes of motion.  The examiner noted that repetitive use 
did not cause increased aches, pains, soreness, tenderness, 
or fatigability and that any other range of motion change was 
speculative.  The examiner noted that the Veteran has painful 
motion, tenderness, soreness, and spasms around the neck. 

At the March 2006 VA neurology examination, physical 
examination demonstrated moderate discomfort when performing 
any type of active or passive movements of the neck.  
However, he did demonstrate full neck range of motion.  

Even taking into consideration the Veteran's complaints as 
well as the March 2004 VA examiner's findings of additional 
10 degrees loss of flexion and additional 5 degree loss of 
motion in all directions due to pain following repetitive use 
and flare-ups, the Board finds that the Veteran's cervical 
spine disability does not warrant an evaluation in excess of 
10 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
evidence does not indicate that the Veteran's cervical range 
of motion nearly approximates moderate limitation of motion, 
flexion limited to 30 degrees, or combined range of motion 
findings limited to 170 degrees or moderate limitation of 
motion.

As noted above, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, left and 
right lateral rotation are zero to 80 degrees, and the normal 
combined range of motion of the cervical spine is 340 
degrees.  At its worst, the Veteran's limitation of motion 
with additional functional loss due to pain was flexion to 
35, extension to 30, left lateral flexion to 20, right 
lateral flexion to 30, right lateral rotation to 35, and left 
lateral rotation to 35 with a combined range of motion of 185 
degrees.    

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's present service-
connected cervical spine disability suggests that he does not 
have sufficient symptoms so as to warrant an evaluation in 
excess of 10 percent.

Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected right 
knee disability, neurological impairment of the right upper 
extremity, or DDD of the cervical spine presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability status post right knee meniscectomy is 
denied.

Entitlement to an initial evaluation in excess 20 percent for 
neurological impairment of the right upper extremity due to 
thoracic outlet syndrome and/or cervical disc disease is 
denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for DDD of the cervical spine is denied.


REMAND

With respect to the claim of service connection for PSD, 
service connection for PSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a); credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor for which there is 
credible supporting evidence.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (1999).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

The appellant contends that he developed PTSD due to a 
multitude of stressors during Bosnia which include witnessing 
a fellow serviceman (Travis) being electrocuted when he 
climbed up on a train to check the equipment, having a child 
point an AK-47 at him, receiving incoming rounds, witnessing 
and smelling dead bodies in mass graves, and witnessing 
people stepping on landmines.       

The Veteran's DD 214 lists the Veteran's military 
occupational specialty as FA Firefinder Radar Operator.  The 
Veteran had two years and four months of foreign service.  
The Veteran received Army Commendation Medal, Army 
Achievement medal, National Defense Service Medal, Army 
Service Ribbon, Overseas Service Ribbon, Army Superior Unit 
Award, Expert Marksmanship Bade, Armed Forces Service Medal, 
Army Lapel Button, and NATO Medal. The records show no combat 
action medals or decorations.  

In September 2007, the RO requested the Veteran's personnel 
file.  The service department noted that there were no 
records for that person and suggested that the RO make an 
alternative request.  However, there is no indication that 
follow-up requests have been made.  In November 2008, the RO 
received a July 1997 Earnings and Leave Statement for the 
Veteran noted that his 1997 taxable wages had been recomputed 
due to combat zone exclusion.

Thus, it is the Board's opinion that a remand is necessary to 
allow the RO to follow up with respect to the Veteran's 
personnel file.  In addition, research should be conducted to 
verify the Veteran's alleged stressor of witnessing the 
electrocution of a serviceman named [redacted] in January 1996.    

With respect to the claim of service connection for a left 
knee disability, the Veteran contends that his left knee 
condition is related to service and began at the same time as 
his service-connected right knee disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to require that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.   
See 71 Fed. Reg. 52744 (2006). 

The Board notes that the January 2003 VA examiner opined that 
it was at least as likely as not that the Veteran's left knee 
condition is related to the service-connected right knee 
condition as both conditions came on during the service by 
the Veteran's report and his symptoms are similar.  The 
January 2003 VA examiner also opined that he did not think 
the left knee condition was "caused" by the right knee per 
se but that it developed at the same time as the right knee 
condition.

The examiner essentially gave no rationale for his opinion 
except to indicate that it was based on the Veteran's report.  
The examination report indicates that there were no medical 
records provided for his review.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

In this case, it appears the VA examiner provided an opinion 
that the Veteran's left knee patellofemoral syndrome was 
related to the Veteran's right knee, but not caused by it.  
The Veteran did not have access to any medical records.  
Further, the examiner did not fully explain the relationship 
between the Veteran's knees.  Thus, in order to afford the 
Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  In this 
regard, an additional medical opinion in conjunction with the 
review of the entire record and examination of the Veteran is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service personnel 
records, to include a record of 
assignments (DA Form 20), should be 
requested and associated with the claims 
file. A copy of the Veteran's DD Form 214 
should be sent with the request.   The 
VCAA requires that attempts be made to 
obtain service records unless it is 
futile.  Without a negative response from 
the service department, it is not clear 
that further requests would be futile.

2.  A request for stressor verification 
should be submitted to U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to verify the electrocution of a 
serviceman with the first name [redacted] in 
Hungary in January 1996 as well as to 
verify incoming mortar and sniper fire 
for the three month period beginning at 
the time of the Veteran's arrival in 
Bosnia (January 1996 through March 1996).  

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present left knee 
patellofemoral syndrome and/or any other 
diagnosed left knee disorders.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the Veteran's current 
left knee disorder is related to the 
Veteran's active duty service or to 
service-connected right knee disability, 
status post right knee meniscectomy.

If it is determined that any claimed left 
knee disorder was worsened by his 
service-connected right knee disability, 
to the extent that is possible the 
examiner should indicate the approximate 
degree of disability or baseline before 
the onset of the aggravation.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


